Exhibit 10.4

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of January 17,
2018, is entered into by and among Liberty Oilfield Services Inc., a Delaware
corporation (the “Company”), and each of the other parties listed on the
signature pages hereto (the “Initial Holders” and, together with the Company,
the “Parties”).

WHEREAS, in connection with, and in consideration of, the transactions
contemplated by the Company’s Registration Statement on Form S-1 (File
No. 333-216050), the Initial Holders have requested, and the Company has agreed
to provide, registration rights with respect to the Registrable Securities (as
hereinafter defined) as set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party hereto, the Parties
hereby agree as follows:

1.    Certain Definitions. As used in this Agreement, the following terms have
the meanings indicated:

“Affiliate” means, with respect to any specified Person, a Person that directly
or indirectly Controls or is Controlled by, or is under common Control with,
such specified Person. For purposes hereof, the Company and its subsidiaries
shall not be deemed to be an Affiliate of Riverstone.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined under Rule 405.

“Board” means the board of directors of the Company.

“Business Day” means any day other than a Saturday, Sunday, any federal holiday
or any other day on which banking institutions in the State of New York are
authorized or required to be closed by law or governmental action.

“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act or Exchange Act.

“Common Stock” means the Class A common stock, par value $0.01 per share, of the
Company.

“Company Securities” means any equity interest of any class or series in the
Company.

“Control” (including the terms “Controls,” “Controlled by” and “under common
Control with”) means the possession, direct or indirect, of the power to
(a) direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise or
(b) vote 10% or more of the securities having ordinary voting power for the
election of directors of a Person.

 

1



--------------------------------------------------------------------------------

“Effective Date” means the time and date that a Registration Statement is first
declared effective by the Commission or otherwise becomes effective.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“Holder” means (a) R/C Holdings unless and until R/C Holdings ceases to hold any
Registrable Securities, (b) R/C Partnership unless and until R/C Partnership
ceases to hold any Registrable Securities, (c) Laurel Road I unless and until
Laurel Road I ceases to hold any Registrable Securities, (d) Laurel Road II
unless and until Laurel Road II ceases to hold any Registrable Securities,
(e) SH Ventures, unless and until SH Ventures ceases to hold any Registrable
Securities, (f) each of Christopher A. Wright, C. Mark Pearson, Paul G. Vitek,
Duane Fadness, Bob Schulz, Larry Griffin, Leen Weijers, Jim Brady, Glenn
Dighero, Tim Hohn, Jason Galacia, S. Scott Tiedgen, Michael Stock, Ron Gusek,
Tom Riedel and SRE, in each case unless and until such Person ceases to hold any
Registrable Securities, and (g) any holder of Registrable Securities to whom
registration rights conferred by this Agreement have been transferred in
compliance with Section 9(e) hereof; provided, that any Person referenced in
clause (g) shall be a Holder only if such Person agrees in writing to be bound
by and subject to the terms set forth in this Agreement.

“Initiating Holder” means the Sponsoring Holder delivering the Demand Notice or
the Underwritten Offering Notice, as applicable.

“Laurel” means Laurel Road I and Laurel Road II.

“Laurel Road I” means Laurel Road, LLC, a California limited liability company.

“Laurel Road II” means Laurel Road II, LLC, a California limited liability
company.

“Material Adverse Change” means (a) any general suspension of trading in, or
limitation on prices for, securities on any national securities exchange or in
the over-the-counter market in the United States, (b) the declaration of a
banking moratorium or any suspension of payments in respect of banks in the
United States, (c) a material outbreak or escalation of armed hostilities or
other international or national calamity involving the United States or the
declaration by the United States of a national emergency or war or a change in
national or international financial, political or economic conditions, or
(d) any event, change, circumstance or effect that is or is reasonably likely to
be materially adverse to the business, properties, assets, liabilities,
condition (financial or otherwise), operations, results of operations or
prospects of the Company and its subsidiaries taken as a whole.

“Person” means an individual, corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, estate, trust, government (or an agency or subdivision thereof)
or other entity of any kind.

“Proceeding” means any action, claim, suit, proceeding or investigation
(including a preliminary investigation or partial proceeding, such as a
deposition) pending or, to the knowledge of the Company, to be threatened.

 

2



--------------------------------------------------------------------------------

“Prospectus” means the prospectus included in a Registration Statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A, Rule 430B or Rule 430C promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“R/C Holdings” means R/C IV Liberty Oilfield Services Holdings, L.P., a Delaware
limited partnership.

“R/C Partnership“ means R/C Energy IV Direct Partnership, L.P., a Delaware
limited partnership.

“Registrable Securities” means the Shares; provided, however, that Registrable
Securities shall not include: (a) any Shares that have been registered under the
Securities Act and disposed of pursuant to an effective Registration Statement
or otherwise transferred to a Person who is not entitled to the registration and
other rights hereunder; (b) any Shares that have been sold or transferred by the
Holder thereof pursuant to Rule 144 (or any similar provision then in force
under the Securities Act) and the transferee thereof does not receive
“restricted securities” as defined in Rule 144; and (c) any Shares that cease to
be outstanding (whether as a result of repurchase and cancellation, conversion
or otherwise).

“Registration Statement” means a registration statement of the Company in the
form required to register under the Securities Act and other applicable law for
the resale of the Registrable Securities in accordance with the intended plan of
distribution of each Holder included therein, and including any Prospectus,
amendments and supplements to each such registration statement or Prospectus,
including pre- and post-effective amendments (including a shelf takedown
prospectus to the extent requested by a Sponsoring Holder in connection with a
Demand Request at a time that a Shelf Registration Statement, or other
Registration Statement pursuant to which the applicable Registrable Securities
may be offered on a continuous or delayed basis, is effective), all exhibits
thereto, and all material incorporated by reference or deemed to be incorporated
by reference in such registration statement.

“Riverstone” means R/C Holdings and R/C Partnership.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act.

“Rule 405” means Rule 405 promulgated by the Commission pursuant to the
Securities Act.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act.

 

3



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended.

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities and fees
and disbursements of counsel for any Holder.

“Shares” means the shares of Common Stock held by the Holders as of the date
hereof and any other equity interests of the Company or equity interests in any
successor of the Company issued in respect of such shares by reason of or in
connection with any stock dividend, stock split, combination, reorganization,
recapitalization, conversion to another type of entity or similar event
involving a change in the capital structure of the Company.

“Shelf Registration Statement” means a Registration Statement of the Company
filed with the Commission on Form S-3, or Form S-1 if Form S-3 is not available
for use by the Company at such time (or any successor form or other appropriate
form under the Securities Act) for an offering to be made on a continuous or
delayed basis pursuant to Rule 415 (or any similar rule that may be adopted by
the Commission) covering the Registrable Securities, as applicable.

“SH Ventures” means SH Ventures LOS, LLC, a Delaware limited liability company.

“Sponsoring Holder” means (a) Riverstone unless and until Riverstone ceases to
hold any Registrable Securities, (b) Laurel unless and until Laurel ceases to
hold any Registrable Securities, (c) SH Ventures unless and until SH Ventures
ceases to hold any Registrable Securities, and (d) any holder of Registrable
Securities to whom registration rights of a “Sponsoring Holder” conferred by
this Agreement have been transferred in compliance with Section 9(e) hereof;
provided, that any Person referenced in clause (d) shall be a Sponsoring Holder
only if such Person agrees in writing to be bound by and subject to the terms
set forth in this Agreement.

“SRE” means SRE Investing LLC, a Colorado limited liability company.

“Trading Market” means the principal national securities exchange on which
Registrable Securities are listed.

“Transfer,” means any direct or indirect transfer, assignment, sale, gift,
pledge, hypothecation or other encumbrance, or any other disposition (whether
voluntary or involuntary or by operation of law), of Registrable Securities (or
any interest (pecuniary or otherwise) therein or right thereto), including
derivative or similar transactions or arrangements whereby a portion or all of
the economic interest in, or risk of loss or opportunity for gain with respect
to, Registrable Securities are transferred or shifted to another Person.

“Underwritten Offering” means an underwritten offering of Common Stock for cash
(whether a Requested Underwritten Offering or in connection with a public
offering of Common Stock by the Company, stockholders or both), excluding an
offering relating solely to an employee benefit plan, an offering relating to a
transaction on Form S-4 or S-8 or an offering on any registration statement form
that does not permit secondary sales.

 

4



--------------------------------------------------------------------------------

“VWAP” means, as of a specified date and in respect of Registrable Securities,
the volume weighted average price for such security on the Trading Market for
the five trading days immediately preceding, but excluding, such date.

“WKSI” means a “well known seasoned issuer” as defined under Rule 405.

Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms;
(b) references to Sections refer to sections of this Agreement; (c) the terms
“include,” “includes,” “including” and words of like import shall be deemed to
be followed by the words “without limitation”; (d) the terms “hereof,” “hereto,”
“herein” or “hereunder” refer to this Agreement as a whole and not to any
particular provision of this Agreement; (e) unless the context otherwise
requires, the term “or” is not exclusive and shall have the inclusive meaning of
“and/or”; (f) defined terms herein will apply equally to both the singular and
plural forms and derivative forms of defined terms will have correlative
meanings; (g) references to any law or statute shall include all rules and
regulations promulgated thereunder, and references to any law or statute shall
be construed as including any legal and statutory provisions consolidating,
amending, succeeding or replacing the applicable law or statute; (h) references
to any Person include such Person’s successors and permitted assigns; and
(i) references to “days” are to calendar days unless otherwise indicated.

2.    Registration.

(a)    Demand Registration.

(i)    Any Sponsoring Holder shall have the option and right, exercisable by
delivering a written notice to the Company (a “Demand Notice”), to require the
Company to, pursuant to the terms of and subject to the limitations contained in
this Agreement, prepare and file with the Commission a Registration Statement
registering the offering and sale of the number and type of Registrable
Securities on the terms and conditions specified in the Demand Notice, which may
include sales on a delayed or continuous basis pursuant to Rule 415 pursuant to
a Shelf Registration Statement (a “Demand Registration”). The Demand Notice must
set forth the number of Registrable Securities that the Initiating Holder
intends to include in such Demand Registration and the intended methods of
disposition thereof. Notwithstanding anything to the contrary herein, in no
event shall the Company be required to effectuate a Demand Registration unless
the dollar amount of the Registrable Securities of the Initiating Holder to be
included therein is reasonably likely to result in gross sale proceeds of at
least $10 million based on the VWAP (the “Minimum Amount”) as of the date of the
Demand Notice.

(ii)    Within five Business Days (or if the Registration Statement will be a
Shelf Registration Statement, within two Business Days) after the receipt of the
Demand Notice, the Company shall give written notice of such Demand Notice to
all Holders and, within 30 days after receipt of the Demand Notice (except if
the Company is not then eligible to register for resale the Registrable
Securities on Form S-3, in which case, within 90 days thereof), shall, subject
to the limitations of this Section 2(a), file a Registration Statement in
accordance with the terms and conditions of the Demand

 

5



--------------------------------------------------------------------------------

Notice, which Registration Statement shall cover all of the Registrable
Securities that the Holders shall in writing request to be included in the
Demand Registration (such request to be given to the Company within three
Business Days (or if the Registration Statement will be a Shelf Registration
Statement, within one Business Day) after receipt of notice of the Demand Notice
given by the Company pursuant to this Section 2(a)(ii)). The Company shall use
reasonable best efforts to cause such Registration Statement to become and
remain effective under the Securities Act until the earlier of (A) 180 days (or
two years if a Shelf Registration Statement is requested) after the Effective
Date or (B) the date on which all Registrable Securities covered by such
Registration Statement have been sold (the “Effectiveness Period”); provided,
however, that such period shall be extended for a period of time equal to the
period the Holders refrain from selling any securities included in such
Registration Statement at the request of an underwriter of the Company or the
Company pursuant to this Agreement.

(iii)    Subject to the other limitations contained in this Agreement, the
Company is not obligated hereunder to effect (A) a Demand Registration within 90
days after the closing of any Underwritten Offering, (B) more than a total of
one Demand Registration for which Laurel (or any transferee thereof in
accordance with Section 9(e)) is the Initiating Holder, (C) more than a total of
one Demand Registration for which SH Ventures (or any transferee thereof in
accordance with Section 9(e)) is the Initiating Holder, and (D) a subsequent
Demand Registration pursuant to a Demand Notice if a Registration Statement
covering all of the Registrable Securities held by the Initiating Holder shall
have become and remains effective under the Securities Act and is sufficient to
permit offers and sales of the number and type of Registrable Securities on the
terms and conditions specified in the Demand Notice in accordance with the
intended timing and method or methods of distribution thereof specified in the
Demand Notice. Riverstone (or any transferee thereof in accordance with
Section 9(e)) shall be permitted to be the Initiating Holder for an unlimited
number of Demand Registrations (including any demands for registration of the
offer and sale of Registrable Securities on Form S-3 (so long as the Company is
eligible to use Form S-3)). No Demand Registration shall be deemed to have
occurred for purposes of this Section 2(a)(iii) if the Registration Statement
relating thereto does not become effective or is not maintained effective for
its entire Effectiveness Period, in which case the Initiating Holder shall be
entitled to an additional Demand Registration in lieu thereof. Further, a Demand
Registration shall not constitute a Demand Registration of the Initiating Holder
for purposes of this Section 2(a)(iii) if, as a result of Section 2(a)(vi)(A),
there is included in the Demand Registration less than the lesser of
(i) Registrable Securities of the Initiating Holder having a VWAP measured on
the effective date of the related Registration Statement of $10 million and
(ii) two-thirds of the number of Registrable Securities the Initiating Holder
set forth in the applicable Demand Notice.

(iv)    A Holder may withdraw all or any portion of its Registrable Securities
included in a Demand Registration from such Demand Registration at any time
prior to the effectiveness of the applicable Registration Statement. Upon
receipt of a notice from the Initiating Holder that the Initiating Holder is
withdrawing an amount of its Registrable Securities from the Demand Registration
such that the remaining amount of Registrable Securities of the Initiating
Holder to be included in the Demand

 

6



--------------------------------------------------------------------------------

Registration is reasonably likely to result in gross sale proceeds below the
Minimum Amount, the Company shall cease all efforts to secure effectiveness of
the applicable Registration Statement. Such registration nonetheless shall be
deemed a Demand Registration with respect to the Initiating Holder for purposes
of Section 2(a)(iii) unless (A) the Initiating Holder shall have paid or
reimbursed the Company for its pro rata share of all reasonable and documented
out-of-pocket fees and expenses incurred by the Company in connection with the
withdrawn registration of such Registrable Securities (based on the number of
securities the Initiating Holder sought to register, as compared to the total
number of securities included in such Demand Registration) or (B) the withdrawal
is made following the occurrence of a Material Adverse Change or pursuant to the
Company’s request for suspension pursuant to Section 3(o).

(v)    The Company may include in any such Demand Registration other Company
Securities for sale for its own account or for the account of any other Person,
subject to Section 2(a)(vi) and Section 2(c)(iii).

(vi)    In the case of a Demand Registration not being underwritten, if the
Initiating Holder advises the Company that in its reasonable opinion the
aggregate number of securities requested to be included exceeds the number that
can be included without being likely to have a significant adverse effect on the
price, timing or distribution of the securities offered or the market for the
securities offered, the Company shall include in such Demand Registration only
that number of securities that in the reasonable opinion of the Initiating
Holder will not have such adverse effect, with such number to be allocated as
follows: (A) first, pro-rata among all Holders (including the Initiating Holder)
that have requested to participate in such Demand Registration based on the
relative number of Registrable Securities then held by each such Holder;
(B) second, if there remains availability for additional securities to be
included in such Demand Registration, the Company; and (C) third, if there
remains availability for additional securities to be included in such Demand
Registration, any other holders entitled to participate in such Demand
Registration, if applicable, based on the relative number of securities such
holder is entitled to include in such Demand Registration.

(vii)    Following the consummation of the initial underwritten public offering
of shares of Common Stock, the Company shall use its reasonable best efforts to
qualify for registration on Form S-3. To the extent an Automatic Shelf
Registration Statement has been filed, the Company shall use commercially
reasonable efforts to remain a WKSI and not become an ineligible issuer (as
defined in Rule 405 under the Securities Act) during the period during which
such Automatic Shelf Registration Statement is required to remain effective. If
the Automatic Shelf Registration Statement has been outstanding for at least
three years, at the end of the third year the Company shall refile a new
Automatic Shelf Registration Statement covering the Registrable Securities that
remain unsold. If at any time when the Company is required to re-evaluate its
WKSI status, the Company determines that it is not a WKSI, the Company shall use
commercially reasonable efforts to refile the Shelf Registration Statement on
Form S-3 and, if such form is not available, Form S-1 and keep such registration
statement effective during the period during which such registration statement
is required to be kept effective. Subject to the limitations contained in this
Agreement, the Company shall

 

7



--------------------------------------------------------------------------------

effect any Demand Registration on such appropriate registration form of the
Commission (A) as shall be selected by the Company and (B) as shall permit the
disposition of the Registrable Securities in accordance with the intended method
or methods of disposition specified in the Demand Notice; provided, that if the
Company becomes, and is at the time of its receipt of a Demand Notice, a WKSI,
the Demand Registration for any offering and selling of Registrable Securities
shall be effected pursuant to an Automatic Shelf Registration Statement, which
shall be on Form S-3 or any equivalent or successor form under the Securities
Act (if available to the Company). If at any time a Registration Statement on
Form S-3 is effective and a Holder provides written notice to the Company that
it intends to effect an offering of all or part of the Registrable Securities
included on such Registration Statement, the Company will amend or supplement
such Registration Statement as may be necessary in order to enable such offering
to take place.

(viii)    Without limiting Section 3, in connection with any Demand Registration
pursuant to and in accordance with this Section 2(a), the Company shall
(A) promptly prepare and file or cause to be prepared and filed (1) such
additional forms, amendments, supplements, prospectuses, certificates, letters,
opinions and other documents, as may be necessary or advisable to register or
qualify the securities subject to such Demand Registration, including under the
securities laws of such jurisdictions as the Holders shall reasonably request;
provided, however, that no such qualification shall be required in any
jurisdiction where, as a result thereof, the Company would become subject to
general service of process or to taxation or qualification to do business in
such jurisdiction solely as a result of registration and (2) such forms,
amendments, supplements, prospectuses, certificates, letters, opinions and other
documents as may be necessary to apply for listing or to list the Registrable
Securities subject to such Demand Registration on the Trading Market and (B) do
any and all other acts and things that may be reasonably necessary or
appropriate or reasonably requested by the Holders to enable the Holders to
consummate a public sale of such Registrable Securities in accordance with the
intended timing and method or methods of distribution thereof.

(ix)    In the event a Holder transfers Registrable Securities included on a
Registration Statement and such Registrable Securities remain Registrable
Securities following such transfer, at the request of such Holder, the Company
shall amend or supplement such Registration Statement as may be necessary in
order to enable such transferee to offer and sell such Registrable Securities
pursuant to such Registration Statement; provided, that in no event shall the
Company be required to file a post-effective amendment to the Registration
Statement unless (A) such Registration Statement includes only Registrable
Securities held by the Holder, Affiliates of the Holder or transferees of the
Holder or (B) the Company has received written consent therefor from a Person
for whom Registrable Securities have been registered on (but not yet sold under)
such Registration Statement, other than the Holder, Affiliates of the Holder or
transferees of the Holder.

(b)    Requested Underwritten Offering. Any Sponsoring Holder then able to
effectuate a Demand Registration pursuant to the terms of Section 2(a) (or who
has previously effectuated a Demand Registration pursuant to Section 2(a) but
has not engaged in an Underwritten Offering in respect of such Demand
Registration) shall have the option and right,

 

8



--------------------------------------------------------------------------------

exercisable by delivering written notice to the Company of its intention to
distribute Registrable Securities by means of an Underwritten Offering (an
“Underwritten Offering Notice”), to require the Company, pursuant to the terms
of and subject to the limitations of this Agreement, to effectuate a
distribution of any or all of its Registrable Securities by means of an
Underwritten Offering pursuant to a new Demand Registration or pursuant to an
effective Registration Statement covering such Registrable Securities (a
“Requested Underwritten Offering”); provided, that if the Requested Underwritten
Offering is pursuant to a new Demand Registration, then the dollar amount of the
Registrable Securities of such Initiating Holder requested to be included in
such Requested Underwritten Offering is reasonably likely to result in gross
sale proceeds at least equal to the Minimum Amount as of the date of such
Underwritten Offering Notice, and if the Requested Underwritten Offering is
pursuant to an effective Demand Registration, then the dollar amount of the
Registrable Securities of such Initiating Holder requested to be included in
such Requested Underwritten Offering is reasonably likely to result in gross
sale proceeds at least equal to 25 percent of the Minimum Amount as of the date
of such Underwritten Offering Notice. The Underwritten Offering Notice must set
forth the number of Registrable Securities that the Initiating Holder intends to
include in such Requested Underwritten Offering. The managing underwriter or
managing underwriters of a Requested Underwritten Offering shall be designated
by the Company; provided, however, that such designated managing underwriter or
managing underwriters shall be reasonably acceptable to the Initiating Holder.
Notwithstanding the foregoing, the Company is not obligated to effect a
Requested Underwritten Offering within 90 days after the closing of an
Underwritten Offering. Any Requested Underwritten Offering (other than the first
Requested Underwritten Offering made in respect of a prior Demand Registration)
shall constitute a Demand Registration of the Initiating Holder for purposes of
Section 2(a)(iii) (it being understood that if requested concurrently with a
Demand Registration then, together, such Demand Registration and Requested
Underwritten Offering shall count as one Demand Registration); provided,
however, that a Requested Underwritten Offering shall not constitute a Demand
Registration of the Initiating Holder for purposes of Section 2(a)(iii) if, as a
result of Section 2(c)(iii)(A), the Requested Underwritten Offering include less
than the lesser of (i) Registrable Securities of the Initiating Holder having a
VWAP measured on the effective date of the related Registration Statement of
$10 million and (ii) two-thirds of the number of Registrable Securities the
Initiating Holder set forth in the applicable Underwritten Offering Notice.

(c)    Piggyback Registration and Piggyback Underwritten Offering.

(i)    If the Company shall at any time propose to file a registration statement
under the Securities Act with respect to an offering of Common Stock (other than
a registration statement on Form S-4, Form S-8 or any successor forms thereto or
filed solely in connection with an exchange offer or any employee benefit or
dividend reinvestment plan and other than a Demand Registration), whether or not
for its own account, then the Company shall promptly notify all Holders of such
proposal reasonably in advance of (and in any event at least five Business Days,
except if the registration statement will be a Shelf Registration Statement, at
least two Business Days, before) the anticipated filing date (the “Piggyback
Registration Notice”). The Piggyback Registration Notice shall offer Holders the
opportunity to include for registration in such registration statement the
number of Registrable Securities as they may request in writing (a “Piggyback
Registration”). The Company shall use commercially reasonable efforts to

 

9



--------------------------------------------------------------------------------

include in each such Piggyback Registration such Registrable Securities for
which the Company has received written requests for inclusion therein
(“Piggyback Registration Request”) within three Business Days or, if the
Piggyback Registration will be on a Shelf Registration Statement, within one
Business Day, after sending the Piggyback Registration Notice. Each Holder shall
be permitted to withdraw all or part of such Holder’s Registrable Securities
from a Piggyback Registration by giving written notice to the Company of its
request to withdraw; provided, that (A) such request must be made in writing
prior to the effectiveness of such registration statement and (B) such
withdrawal shall be irrevocable and, after making such withdrawal, a Holder
shall no longer have any right to include Registrable Securities in the
Piggyback Registration as to which such withdrawal was made. Any withdrawing
Holder shall continue to have the right to include any Registrable Securities in
any subsequent registration statement or registration statements as may be filed
by the Company with respect to offerings of Common Stock, all upon the terms and
conditions set forth herein.

(ii)    If the Company shall at any time propose to conduct an Underwritten
Offering (including a Requested Underwritten Offering), whether or not for its
own account, then the Company shall promptly notify all Holders of such proposal
reasonably in advance of (and in any event at least five Business Days, except
if the Underwritten Offering will be made pursuant to a Shelf Registration
Statement, at least two Business Days, before) the commencement of the offering,
which notice shall set forth the principal terms and conditions of the issuance,
including the proposed offering price or range of offering prices (if known),
the anticipated filing date of the related registration statement (if
applicable) and the number of shares of Common Stock that are proposed to be
registered (the “Underwritten Offering Piggyback Notice”). The Underwritten
Offering Piggyback Notice shall offer Holders the opportunity to include in such
Underwritten Offering (and any related registration, if applicable) the number
of Registrable Securities as they may request in writing (an “Underwritten
Piggyback Offering”); provided, however, that in the event that the Company
proposes to effectuate the subject Underwritten Offering pursuant to an
effective Shelf Registration Statement other than an Automatic Shelf
Registration Statement, only Registrable Securities of Holders which are subject
to an effective Shelf Registration Statement may be included in such
Underwritten Piggyback Offering. The Company shall use commercially reasonable
efforts to include in each such Underwritten Piggyback Offering such Registrable
Securities for which the Company has received written requests for inclusion
therein (“Underwritten Offering Piggyback Request”) within three Business Days
or, if such Underwritten Piggyback Offering will be made pursuant to a Shelf
Registration Statement, within one Business Day after sending the Underwritten
Offering Piggyback Notice. Each Holder shall be permitted to withdraw all or
part of such Holder’s Registrable Securities from an Underwritten Piggyback
Offering at any time prior to the effectiveness of the applicable registration
statement, and such Holder shall continue to have the right to include any
Registrable Securities in any subsequent Underwritten Offerings, all upon the
terms and conditions set forth herein.

(iii)    If the managing underwriter or managing underwriters of an Underwritten
Offering advise the Company and the Holders that in their reasonable opinion
that the inclusion of all of the Holders’ Registrable Securities requested for

 

10



--------------------------------------------------------------------------------

inclusion in the subject Underwritten Offering (and any related registration, if
applicable) (and any other Common Stock proposed to be included in such
offering) exceeds the number that can be included without being likely to have a
significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, the Company shall
include in such Underwritten Offering (and any related registration, if
applicable) only that number of shares of Common Stock proposed to be included
in such Underwritten Offering (and any related registration, if applicable)
that, in the reasonable opinion of the managing underwriter or managing
underwriters, will not have such adverse effect, with such number to be
allocated as follows: (A) in the case of a Requested Underwritten Offering,
(1) first, pro-rata among all Holders (including the Initiating Holder) that
have requested to include Registrable Securities in such Underwritten Offering
based on the relative number of Registrable Securities then held by each such
Holder, (2) second, if there remains availability for additional shares of
Common Stock to be included in such Underwritten Offering, the Company, and
(3) third, if there remains availability for additional shares of Common Stock
to be included in such Underwritten Offering, any other holders entitled to
participate in such Underwritten Offering, if applicable, based on the relative
number of shares of Common Stock then held by each such holder; and (B) in the
case of any other Underwritten Offerings, (x) first, to the Company, (y) second,
if there remains availability for additional shares of Common Stock to be
included in such Underwritten Offering, pro-rata among all Holders desiring to
include Registrable Securities in such Underwritten Offering based on the
relative number of Registrable Securities then held by each such Holder, and
(z) third, if there remains availability for additional shares of Common Stock
to be included in such registration, pro-rata among any other holders entitled
to participate in such Underwritten Offering, if applicable, based on the
relative number of shares of Common Stock then held by each such holder. If any
Holder disapproves of the terms of any such Underwritten Offering, such Holder
may elect to withdraw therefrom by written notice to the Company and the
managing underwriter(s) delivered on or prior to the time of the pricing of such
offering. Any Registrable Securities withdrawn from such underwriting shall be
excluded and withdrawn from the registration.

(iv)    The Company shall have the right to terminate or withdraw any
registration initiated by it under this Section 2(c) at any time in its sole
discretion whether or not any Holder has elected to include Registrable
Securities in such Registration Statement. The registration expenses of such
withdrawn registration shall be borne by the Company in accordance with
Section 6 hereof.

3.    Registration and Underwritten Offering Procedures. The procedures to be
followed by the Company and each Holder electing to sell Registrable Securities
in a Registration Statement pursuant to this Agreement, and the respective
rights and obligations of the Company and such Holders, with respect to the
preparation, filing and effectiveness of such Registration Statement and the
effectuation of any Underwritten Offering, are as follows:

(a)    In connection with a Demand Registration, the Company will, at least
three Business Days prior to the anticipated filing of the Registration
Statement and any related Prospectus or any amendment or supplement thereto
(other than, after effectiveness of the Registration Statement, any filing made
under the Exchange Act that is incorporated by reference

 

11



--------------------------------------------------------------------------------

into the Registration Statement), (i) furnish to such Holders copies of all such
documents prior to filing and (ii) use commercially reasonable efforts to
address in each such document when so filed with the Commission such comments as
such Holders reasonably shall propose prior to the filing thereof.

(b)    In connection with a Piggyback Registration, Underwritten Piggyback
Offering or a Requested Underwritten Offering, the Company will, at least three
Business Days (or in the case of a Shelf Registration Statement or an offering
that will be made pursuant to a Shelf Registration Statement, at least one
Business Day) prior to the anticipated filing of any initial Registration
Statement that identifies the Holders and any related Prospectus or any
amendment or supplement thereto (other than amendments and supplements that do
not materially alter the previous disclosure or do nothing more than name
Holders and provide information with respect thereto), as applicable, furnish to
such Holders copies of any such Registration Statement or related Prospectus or
amendment or supplement thereto that identify the Holders and any related
Prospectus or any amendment or supplement thereto (other than amendments and
supplements that do not materially alter the previous disclosure or do nothing
more than name Holders and provide information with respect thereto). The
Company will also use commercially reasonable efforts to address in each such
document when so filed with the Commission such comments as such Holders
reasonably shall propose prior to the filing thereof.

(c)    The Company will use commercially reasonable efforts to as promptly as
reasonably practicable (i) prepare and file with the Commission such amendments,
including post-effective amendments, and supplements to each Registration
Statement and the Prospectus used in connection therewith as may be necessary
under applicable law to keep such Registration Statement continuously effective
with respect to the disposition of all Registrable Securities covered thereby
for its Effectiveness Period and, subject to the limitations contained in this
Agreement, prepare and file with the Commission such additional Registration
Statements in order to register for resale under the Securities Act all of the
Registrable Securities held by the Holders, (ii) cause the related Prospectus to
be amended or supplemented by any required prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424, and (iii) respond to
any comments received from the Commission with respect to each Registration
Statement or any amendment thereto and, as promptly as reasonably practicable
provide such Holders true and complete copies of all correspondence from and to
the Commission relating to such Registration Statement that pertains to such
Holders as selling stockholders but not any comments that would result in the
disclosure to such Holders of material and non-public information concerning the
Company.

(d)    The Company will comply in all material respects with the provisions of
the Securities Act and the Exchange Act with respect to the Registration
Statements and the disposition of all Registrable Securities covered by each
Registration Statement.

(e)    The Company will notify such Holders who are included in a Registration
Statement as promptly as reasonably practicable: (i)(A) when a Prospectus or any
prospectus supplement or post-effective amendment to a Registration Statement in
which such Holder is included has been filed; (B) when the Commission notifies
the Company whether there will be a “review” of the applicable Registration
Statement and whenever the Commission comments in writing on such Registration
Statement (in which case the Company shall provide true and

 

12



--------------------------------------------------------------------------------

complete copies thereof and all written responses thereto to each of such
Holders that pertain to such Holders as selling stockholders); and (C) with
respect to each applicable Registration Statement or any post-effective
amendment thereto, when the same has been declared effective; (ii) of any
request by the Commission or any other federal or state governmental authority
for amendments or supplements to such Registration Statement or Prospectus or
for additional information that pertains to such Holders as sellers of
Registrable Securities; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of such Registration Statement covering any
or all of the Registrable Securities or the initiation of any Proceedings for
that purpose; (iv) of the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Registrable Securities for sale in any jurisdiction, or the
initiation or threatening of any Proceeding for such purpose; and (v) of the
occurrence of any event or passage of time that makes any statement made in such
Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (provided, however, that no notice by the Company
shall be required pursuant to this clause (v) in the event that the Company
either promptly files a prospectus supplement to update the Prospectus or a Form
8-K or other appropriate Exchange Act report that is incorporated by reference
into the Registration Statement, which, in either case, contains the requisite
information that results in such Registration Statement no longer containing any
untrue statement of material fact or omitting to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading).

(f)    The Company will use commercially reasonable efforts to avoid the
issuance of or, if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as promptly as reasonably practicable,
or if any such order or suspension is made effective during any Blackout Period
or Suspension Period, as promptly as reasonably practicable after such Blackout
Period or Suspension Period is over.

(g)    During the Effectiveness Period, the Company will furnish to each such
Holder, without charge, at least one conformed copy of each Registration
Statement and each amendment thereto and all exhibits to the extent requested by
such Holder (including those incorporated by reference) promptly after the
filing of such documents with the Commission; provided, that the Company will
not have any obligation to provide any document pursuant to this clause that is
available on the Commission’s EDGAR system.

(h)    The Company will promptly deliver to each Holder, without charge, as many
copies of each Prospectus or Prospectuses (including each form of prospectus)
authorized by the Company for use and each amendment or supplement thereto as
such Holder may reasonably request during the Effectiveness Period. Subject to
the terms of this Agreement, including Section 9(b), the Company consents to the
use of such Prospectus and each amendment or supplement thereto by each of the
selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto.

 

13



--------------------------------------------------------------------------------

(i)    The Company will cooperate with such Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to a Registration Statement, which
certificates shall be free of all restrictive legends indicating that the
Registrable Securities are unregistered or unqualified for resale under the
Securities Act, Exchange Act or other applicable securities laws, and to enable
such Registrable Securities to be in such denominations and registered in such
names as any such Holder may request in writing. In connection therewith, if
required by the Company’s transfer agent, the Company will promptly, after the
Effective Date of the Registration Statement, cause an opinion of counsel as to
the effectiveness of the Registration Statement to be delivered to and
maintained with its transfer agent, together with any other authorizations,
certificates and directions required by the transfer agent which authorize and
direct the transfer agent to issue such Registrable Securities without any such
legend upon sale by the Holder of such Registrable Securities under the
Registration Statement.

(j)    Upon the occurrence of any event contemplated by Section 3(e)(v), as
promptly as reasonably practicable, the Company will prepare a supplement or
amendment, including a post-effective amendment, if required by applicable law,
to the affected Registration Statement or a supplement to the related Prospectus
or any document incorporated or deemed to be incorporated therein by reference,
and file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(k)    With respect to Underwritten Offerings, (i) the right of any Holder to
include such Holder’s Registrable Securities in an Underwritten Offering shall
be conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein, (ii) each Holder participating in such Underwritten
Offering agrees to enter into an underwriting agreement in customary form and
sell such Holder’s Registrable Securities on the basis provided in any
underwriting arrangements approved by the Persons entitled to select the
managing underwriter or managing underwriters hereunder and (iii) each Holder
participating in such Underwritten Offering agrees to complete and execute all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents customarily and reasonably required under the terms of such
underwriting arrangements. The Company hereby agrees with each Holder that, in
connection with any Underwritten Offering in accordance with the terms hereof,
it will negotiate in good faith and execute all indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements, including using all commercially reasonable efforts
to procure customary legal opinions, auditor “comfort” letters and reports of
the independent petroleum engineers of the Company relating to the oil and gas
reserves of the Company included in the Registration Statement if the Company
has had its reserves prepared, audited or reviewed by an independent petroleum
engineer.

 

14



--------------------------------------------------------------------------------

(l)    For a reasonable period prior to the filing of any Registration Statement
and throughout the Effectiveness Period, the Company will make available, upon
reasonable notice at the Company’s principal place of business or such other
reasonable place, for inspection during normal business hours by a
representative or representatives of the selling Holders, the managing
underwriter or managing underwriters and any attorneys or accountants retained
by such selling Holders or underwriters, all such financial and other
information and books and records of the Company, and cause the officers,
employees, counsel and independent certified public accountants of the Company
to respond to such inquiries, as shall be reasonably necessary (and in the case
of counsel, not violate an attorney-client privilege in such counsel’s
reasonable belief) to conduct a reasonable investigation within the meaning of
Section 11 of the Securities Act; provided, however, that any information that
is not generally publicly available at the time of delivery of such information
shall be kept confidential by such Persons unless disclosure of such information
is required by court or administrative order or, in the opinion of counsel to
such Person, law, in which case, such Person shall be required to give the
Company written notice of the proposed disclosure prior to such disclosure and,
if requested by the Company, assist the Company in seeking to prevent or limit
the proposed disclosure.

(m)    In connection with any Requested Underwritten Offering, the Company will
use commercially reasonable efforts to cause appropriate officers and employees
to be available, on a customary basis and upon reasonable notice, to meet with
prospective investors in presentations, meetings and road shows.

(n)    Each Holder agrees to furnish to the Company any other information
regarding the Holder and the distribution of such securities as the Company
reasonably determines is required to be included in any Registration Statement
or any Prospectus or prospectus supplement relating to an Underwritten Offering.

(o)    Notwithstanding any other provision of this Agreement, the Company shall
not be required to file a Registration Statement (or any amendment thereto) or
effect a Requested Underwritten Offering (or, if the Company has filed a Shelf
Registration Statement and has included Registrable Securities therein, the
Company shall be entitled to suspend the offer and sale of Registrable
Securities pursuant to such Registration Statement) for a period of up to 60
days if (i) the Board determines that a postponement is in the best interest of
the Company and its stockholders generally due to a pending transaction
involving the Company (including a pending securities offering by the Company),
(ii) the Board determines such registration would render the Company unable to
comply with applicable securities laws or (iii) the Board determines such
registration would require disclosure of material information that the Company
has a bona fide business purpose for preserving as confidential (any such
period, a “Blackout Period”); provided, however, that in no event shall any
Blackout Period together with any Suspension Period exceed an aggregate of 120
days in any 12-month period.

(p)    In connection with an Underwritten Offering, the Company shall use all
commercially reasonable efforts to provide to each Holder named as a selling
securityholder in any Registration Statement a copy of any auditor “comfort”
letters, customary legal opinions or reports of the independent petroleum
engineers of the Company relating to the oil and gas reserves of the Company, in
each case that have been provided to the managing underwriter or managing
underwriters in connection with the Underwritten Offering, not later than the
Business Day prior to the effective date of such Registration Statement.

 

15



--------------------------------------------------------------------------------

4.    Standstill. At any time that the Company is engaged in an Underwritten
Offering of its securities (on its own behalf, on behalf of selling Holders or
both), no Holder participating in such Underwritten Offering will Transfer any
Registrable Securities on any securities exchange or in the over-the-counter or
any other public trading market for whatever period of time the Company (upon
the recommendation of its underwriters) requests by written notice to the
Holder; provided, however, that (excluding the Company’s initial public
offering) such request shall not be for a period extending longer than 90 days
after the later of (x) the effective date of the registration statement relating
to such Underwritten Offering, and (y) the date of the underwriting agreement
relating to such Underwritten Offering, and this Section 4 shall not limit any
Holder’s right to include Registrable Securities in any such Underwritten
Offering pursuant to any demand or piggyback registration rights, as applicable,
that any Holder may have pursuant to this Agreement.

5.    No Inconsistent Agreements; Additional Rights. The Company shall not
hereafter enter into, and is not currently a party to, any agreement with
respect to its securities that is inconsistent in any material respect with the
rights granted to the Holders by this Agreement.

6.    Registration Expenses. All Registration Expenses incident to the Parties’
performance of or compliance with their respective obligations under this
Agreement or otherwise in connection with any Demand Registration, Requested
Underwritten Offering, Piggyback Registration or Underwritten Piggyback Offering
(in each case, excluding any Selling Expenses) shall be borne by the Company,
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. “Registration Expenses” shall include, without limitation, (a) all
registration and filing fees (including fees and expenses (i) with respect to
filings required to be made with the Trading Market and (ii) in compliance with
applicable state securities or “Blue Sky” laws), (b) printing expenses
(including expenses of printing certificates for Company Securities and of
printing Prospectuses if the printing of Prospectuses is reasonably requested by
a Holder of Registrable Securities included in the Registration Statement), (c)
messenger, telephone and delivery expenses, (d) fees and disbursements of
counsel, auditors, accountants and independent petroleum engineers for the
Company, (e) Securities Act liability insurance, if the Company so desires such
insurance, (f) fees and expenses of all other Persons retained by the Company in
connection with the consummation of the transactions contemplated by this
Agreement, (g) fees and disbursements of one counsel for the Sponsoring Holders
whose Registrable Securities are included in a Registration Statement, which
counsel shall be selected by the holders of a majority of the Registrable
Securities held by the Sponsoring Holders included in such Registration
Statement, and (h) all expenses relating to marketing the sale of the
Registrable Securities, including expenses related to conducting a “road show.”
In addition, the Company shall be responsible for all of its expenses incurred
in connection with the consummation of the transactions contemplated by this
Agreement (including expenses payable to third parties and including all
salaries and expenses of their officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on the
Trading Market.

 

16



--------------------------------------------------------------------------------

7.    Indemnification.

(a)    The Company shall indemnify and hold harmless each Holder, its Affiliates
and each of their respective direct and indirect partners (including partners of
partners and stockholders and members of partners), members, stockholders,
officers, directors, employees and any agent thereof (collectively, “Holder
Indemnified Persons”), to the fullest extent permitted by applicable law, from
and against any and all losses, claims, damages, liabilities, joint or several,
costs (including, without limitation, reasonable costs of preparation and
reasonable attorneys’ fees of a single counsel representing all the Holder
Indemnified Persons or, if the representation of all the Holder Indemnified
Persons by the same counsel would be inappropriate under applicable standards of
professional conduct, then as many counsel as may be needed under such standards
of professional conduct to represent all the Holder Indemnified Persons) and
expenses, judgments, taxes, fines, penalties, diminution in value, interest,
settlements or other amounts of any kind or nature whatsoever (including all
amounts paid in investigation, defense or settlement of the foregoing and
consequential damages) arising from any and all claims, demands, actions, suits
or proceedings, whether civil, criminal, administrative or investigative, in
which any Holder Indemnified Person may be involved, or is threatened to be
involved, as a party or otherwise, under the Securities Act or otherwise
(collectively, “Losses”), as incurred, arising out of or relating to any untrue
or alleged untrue statement of a material fact contained in any Registration
Statement under which any Registrable Securities were registered, in any
preliminary prospectus (if the Company authorized the use of such preliminary
prospectus prior to the Effective Date), or in any summary or final prospectus
or free writing prospectus (if such free writing prospectus was authorized for
use by the Company) or in any amendment or supplement thereto (if used during
the period the Company is required to keep the Registration Statement current),
or arising out of, based upon or resulting from the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements made therein, in the light of the circumstances in which
they were made, not misleading; provided, however, that the Company shall not be
liable to any Holder Indemnified Person to the extent that any such claim arises
out of, is based upon or results from an untrue or alleged untrue statement or
omission or alleged omission made in such Registration Statement, such
preliminary, summary or final prospectus or free writing prospectus or such
amendment or supplement, in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Holder Indemnified
Person or any underwriter specifically for use in the preparation thereof. The
Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding of which the Company is aware in connection with the
transactions contemplated by this Agreement. This indemnity shall be in addition
to any liability the Company may otherwise have and shall remain in full force
and effect regardless of any investigation made by or on behalf of such Holder
Indemnified Person or any indemnified party and shall survive the transfer of
such securities by such Holder. Notwithstanding anything to the contrary herein,
this Section 7 shall survive any termination or expiration of this Agreement
indefinitely.

(b)    In connection with any Registration Statement in which a Holder
participates, such Holder shall, severally and not jointly, indemnify and hold
harmless the Company, its Affiliates and each of their respective officers,
directors and any agent thereof, to the fullest extent permitted by applicable
law, from and against any and all Losses as incurred, arising out of or relating
to any untrue or alleged untrue statement of a material fact contained in

 

17



--------------------------------------------------------------------------------

any such Registration Statement, in any preliminary prospectus (if used prior to
the Effective Date of such Registration Statement), or in any summary or final
prospectus or free writing prospectus or in any amendment or supplement thereto
(if used during the period the Company is required to keep the Registration
Statement current), or arising out of, based upon or resulting from the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements made therein, in the light of the
circumstances in which they were made, not misleading, but only to the extent
that the same are made in reliance and in conformity with information relating
to the Holder furnished in writing to the Company by such Holder for use
therein. This indemnity shall be in addition to any liability such Holder may
otherwise have and shall remain in full force and effect regardless of any
investigation made by or on behalf of the Company or any indemnified party. In
no event shall the liability of any selling Holder hereunder be greater in
amount than the dollar amount of the proceeds received by such Holder from the
sale of the Registrable Securities giving rise to such indemnification
obligation

(c)    Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim or there may be reasonable defenses
available to the indemnified party that are different from or additional to
those available to the indemnifying party, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party. If such defense is assumed, the indemnifying party shall not
be subject to any liability for any settlement made by the indemnified party
without its consent (but such consent will not be unreasonably withheld).
Failure to give prompt written notice shall not release the indemnifying party
from its obligations hereunder.

(d)    If the indemnification provided for in this Section 7 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any Losses referred to herein, the indemnifying party, in lieu of
indemnifying such indemnified party thereunder, shall to the extent permitted by
applicable law contribute to the amount paid or payable by such indemnified
party as a result of such Losses (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company and the Holders, or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the indemnifying party, on the one hand, and of the indemnified party, on the
other, in connection with the untrue or alleged untrue statement of a material
fact or the omission to state a material fact that resulted in such Losses, as
well as any other relevant equitable considerations. The relative fault of the
indemnifying party and of the indemnified party shall be determined by a court
of law by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission; provided, that in no event
shall any contribution by a Holder hereunder exceed the net proceeds from the
offering received by such Holder.

 

18



--------------------------------------------------------------------------------

8.    Facilitation of Sales Pursuant to Rule 144. To the extent it shall be
required to do so under the Exchange Act, the Company shall timely file the
reports required to be filed by it under the Exchange Act or the Securities Act
(including the reports under Sections 13 and 15(d) of the Exchange Act referred
to in subparagraph (c)(1) of Rule 144), and shall take such further action as
any Holder may reasonably request, all to the extent required from time to time
to enable the Holders to sell Registrable Securities without registration under
the Securities Act within the limitations of the exemption provided by Rule 144.
Upon the request of any Holder in connection with that Holder’s sale pursuant to
Rule 144, the Company shall deliver to such Holder a written statement as to
whether it has complied with such requirements.

9.    Miscellaneous.

(a)    Remedies. In the event of actual or potential breach by the Company of
any of its obligations under this Agreement, each Holder, in addition to being
entitled to exercise all rights granted by law and under this Agreement,
including recovery of damages, will be entitled to specific performance of its
rights under this Agreement. The Company agrees that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and further agrees that, in the
event of any action for specific performance in respect of such breach, it shall
waive the defense that a remedy at law would be adequate.

(b)    Discontinued Disposition. Each Holder agrees that, upon receipt of a
notice from the Company of the occurrence of any event of the kind described in
clauses (ii) through (v) of Section 3(e), such Holder will forthwith discontinue
disposition of such Registrable Securities under the Registration Statement
until such Holder’s receipt of the copies of the supplemental Prospectus or
amended Registration Statement as contemplated by Section 3(j) or until it is
advised in writing by the Company that the use of the applicable Prospectus may
be resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement (a “Suspension Period”).
The Company may provide appropriate stop orders to enforce the provisions of
this Section 9(b).

(c)    Amendments and Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by the Company and Holders that
hold a majority of the Registrable Securities as of the date of such waiver or
amendment; provided, that any waiver or amendment that would have a
disproportionate adverse effect on a Holder relative to the other Holders shall
require the consent of such Holder. The Company shall provide prior notice to
all Holders of any proposed waiver or amendment. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any Party to exercise any right hereunder in any
manner impair the exercise of any such right.

(d)    Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile or electronic mail as
specified in this Section 9(d) prior to 5:00 p.m. in

 

19



--------------------------------------------------------------------------------

the time zone of the receiving party on a Business Day, (ii) the Business Day
after the date of transmission, if such notice or communication is delivered via
facsimile or electronic mail as specified in this Agreement later than 5:00 p.m.
in the time zone of the receiving party on any date, (iii) the Business Day
following the date of mailing, if sent by nationally recognized overnight
courier service or (iv) upon actual receipt by the Party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:

 

If to the Company:    Liberty Oilfield Services Inc.    Attention: R. Sean
Elliott    950 17th Street, Suite 2000    Denver, Colorado 80202    E-mail:
sean.elliott@libertyfrac.com    With copy to:    Vinson & Elkins LLP   

Attention: David P. Oelman

                  E. Ramey Layne

   1001 Fannin Street, Suite 2500    Houston, Texas 77002   

E-mail: doelman@velaw.com

              rlayne@velaw.com

If to any Person who is then the registered Holder:    To the address of such
Holder as indicated on the signature page of this Agreement or, if different, as
it appears in the applicable register for the Registrable Securities or as may
be designated in writing by such Holder in accordance with this Section 9(d).

(e)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective heirs, executors,
administrators, successors, legal representatives and permitted assigns. Except
as provided in this Section 9(e), this Agreement, and any rights or obligations
hereunder, may not be assigned without the prior written consent of the Company
and the Holders. Notwithstanding anything in the foregoing to the contrary, the
rights of a Holder pursuant to this Agreement with respect to all or any portion
of its Registrable Securities may be assigned without such consent (but only
with all related obligations) with respect to such Registrable Securities (and
any Registrable Securities issued as a dividend or other distribution with
respect to, in exchange for or in replacement of such Registrable Securities) by
such Holder to a transferee of such Registrable Securities; provided (i) the
Company is, within a reasonable time after such transfer, furnished with written
notice of the name and address of such transferee or assignee and the
Registrable Securities with respect to which such registration rights are being
assigned and (ii) such transferee or assignee agrees in writing to be bound by
and subject to the terms set forth in this Agreement. The Company may not assign
its rights or obligations hereunder without the prior written consent of the
Holders.

 

20



--------------------------------------------------------------------------------

(f)    No Third Party Beneficiaries. Nothing in this Agreement, whether express
or implied, shall be construed to give any Person, other than the parties hereto
or their respective successors and permitted assigns, any legal or equitable
right, remedy, claim or benefit under or in respect of this Agreement.

(g)    Execution and Counterparts. This Agreement may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
Agreement. In the event that any signature is delivered by facsimile or
electronic mail transmission, such signature shall create a valid binding
obligation of the Party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such signature delivered
by facsimile or electronic mail transmission were the original thereof.

(h)    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of Delaware. Each of the Parties irrevocably submits to the
exclusive jurisdiction of the Court of Chancery of the State of Delaware and the
United States District Court for the District of Delaware and the appellate
courts therefrom for the purpose of any suit, action, proceeding or judgment
relating to or arising out of this Agreement and the transactions contemplated
hereby. Service of process in connection with any such suit, action or
proceeding may be served on each Party anywhere in the world by the same methods
as are specified for the giving of notices under this Agreement. Each of the
Parties irrevocably waives any objection to the laying of venue of any such
suit, action or proceeding brought in such courts and irrevocably waives any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. EACH OF THE PARTIES HEREBY WAIVES ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS
AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS
WAIVER.

(i)    Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(j)    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the Parties shall use their
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the Parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(k)    Entire Agreement. This Agreement constitutes the entire agreement among
the Parties with respect to the subject matter hereof and supersedes all prior
contracts or agreements with respect to the subject matter hereof and the
matters addressed or governed hereby, whether oral or written.

 

21



--------------------------------------------------------------------------------

(l)    Termination. Except for Section 7, this Agreement shall terminate as to
any Holder, when all Registrable Securities held by such Holder no longer
constitute Registrable Securities.

[Signature page follows.]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

COMPANY: LIBERTY OILFIELD SERVICES INC. By:  

/s/ Michael Stock

Name:   Michael Stock Title:   Chief Financial Officer

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

HOLDERS: R/C IV LIBERTY OILFIELD SERVICES HOLDINGS, L.P. By:  
Riverstone/Carlyle Energy Partners IV, L.P., its general partner By:   R/C
ENERGY GP IV, LLC, its general partner By:  

/s/ Thomas Walker

Name:   Thomas Walker Title:   Authorized Person Address for notice: R/C ENERGY
IV DIRECT PARTNERSHIP, L.P. By:   Riverstone/Carlyle Energy Partners IV, L.P.,
its general partner By:   R/C ENERGY GP IV, LLC, its general partner By:  

/s/ Thomas Walker

Name:   Thomas Walker Title:   Authorized Person Address for notice:
RIVERSTONE/CARLYLE ENERGY PARTNERS IV, L.P. By:   R/C Energy GP IV, LLC, its
general partner By:  

/s/ Thomas Walker

Name:   Thomas Walker Title:   Authorized Person

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

LAUREL ROAD, LLC By:  

/s/ Peter Carlton

Name:   Peter Carlton Title:   Managing Director of Oakmont Corp., its
Administrator Address for notice: LAUREL ROAD II, LLC By:  

/s/ Peter Carlton

Name:   Peter Carlton Title:   Managing Director of Oakmont Corp., its
Administrator Address for notice: CONCENTRIC EQUITY PARTNERS II, L.P By:  

/s/ Frank A. Reppenhagen

Name:   Frank A. Reppenhagen Title:   General Partner Address for notice: GMT
EXPLORATION, LLC By:  

/s/ William D. Lancaster

Name:   William D. Lancaster Title:   President Address for notice:

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

SH Ventures LOS, LLC, By:   Shea Ventures, LLC,   a California limited liability
company   Its Managing Member By:  

/s/ John Morrissey

Name:   John Morrissey Title:   Managing Director Address for notice: BAY
RESOURCE PARTNERS, L.P. By: GMT Capital Corp., as General Partner By:  

/s/ Harold Randall

Name:   Harold Randall Title:   Chief Operating Officer Address for notice: BAY
II RESOURCE PARTNERS, L.P. By: GMT Capital Corp., as General Partner By:  

/s/ Harold Randall

Name:   Harold Randall Title:   Chief Operating Officer Address for notice: BRP
LIBERTY, LLC By: Bay Resource Partners Offshore Master Fund, L.P., as Sole
Member By: GMT Capital Offshore Management, LLC, as General Partner By: GMT
Capital Corp., as Manager By:  

/s/ Harold Randall

Name:   Harold Randall Title:   Chief Operating Officer Address for notice:

 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

/s/ Christopher A. Wright

Christopher A. Wright Address for Notice:

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

/s/ C. Mark Pearson

C. Mark Pearson Address for Notice:

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

/s/ Paul G. Vitek

Paul G. Vitek Address for Notice:

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

/s/ Duane Fadness

Duane Fadness Address for Notice:

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

BOB SCHULZ By: Michael Stock, attorney-in-fact

/s/ Michael Stock

Name:   Michael Stock Address for Notice: THOMAS E. CLAUGUS By: GMT Capital
Corp., as Adviser By:  

/s/ Harold Randall

Name:   Harold Randall Title:   Chief Operating Officer Address for Notice:

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

/s/ Larry Griffin

Larry Griffin Address for Notice:

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

/s/ Leen Weijers

Leen Weijers Address for Notice:

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

/s/ Kevin Fisher

Kevin Fisher Address for Notice:

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

/s/ Jim Brady    

Jim Brady Address for Notice:

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

/s/ Glenn Dighero

Glenn Dighero Address for Notice:

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

/s/ Tim Hohn

Tim Hohn Address for Notice:

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

/s/ Jason Galacia

Jason Galacia Address for Notice:

/

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

/s/ S. Scott Tiedgen

S. Scott Tiedgen Address for Notice:

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

/s/ Michael Stock    

Michael Stock Address for Notice:

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

/s/ Ron Gusek

Ron Gusek Address for Notice:

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

/s/ Tom Riebel    

Tom Riebel Address for Notice:

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

SRE INVESTING LLC By:  

/s/ Steven Enger    

Name:   Steve Enger Title:   Member Address for Notice:

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]